 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   CHAKA GILBERT,                                        Case No. 1:19-cv-00734-EPG-HC

11                   Petitioner,                           ORDER TO SHOW CAUSE WHY
                                                           PETITION SHOULD NOT BE DISMISSED
12           v.

13   ON HABEAS CORPUS,

14                   Respondent.

15

16          Petitioner Chaka Gilbert is proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2254.

18                                                    I.

19                                             DISCUSSION

20          Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

21 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

22 to file a response, if it “plainly appears from the petition and any attached exhibits that the

23 petitioner is not entitled to relief in the district court.” Rule 4 of the Rules Governing Section

24 2254 Cases; see also McFarland v. Scott, 512 U.S. 849, 856 (1994).

25          A. Failure to Specify Grounds for Relief

26          The basic scope of habeas corpus is prescribed by statute:

27                  The Supreme Court, a Justice thereof, a circuit judge, or a district
                    court shall entertain an application for a writ of habeas corpus in
28                  behalf of a person in custody pursuant to a judgment of a State


                                                      1
 1                  court only on the ground that he is in custody in violation of the
                    Constitution or laws or treaties of the United States.
 2

 3 28 U.S.C. § 2254(a); see also Rule 1 of the Rules Governing Section 2254 Cases. Further,

 4 Petitioner must state his claim with sufficient specificity. See McFarland, 512 U.S. at 856;

 5 Hendricks v. Vasquez, 908 F.2d 490, 491-92 (9th Cir. 1990). Rule 2(c) of the Rules Governing

 6 Section 2254 Cases states that a petition must “(1) specify all the grounds for relief available to

 7 the petitioner; [and] (2) state the facts supporting each ground.” Rule 2(c) of the Rules

 8 Governing Section 2254 Cases.

 9          The instant petition does not set forth any information regarding Petitioner’s grounds for

10 habeas relief. Indeed, it is unclear whether Petitioner is challenging a criminal conviction or a

11 civil commitment. As the petition fails to state a claim for relief, it should be dismissed.

12 However, a petition for habeas corpus should not be dismissed without leave to amend unless it

13 appears that no tenable claim for relief can be pleaded were such leave granted. Jarvis v. Nelson,

14 440 F.2d 13, 14 (9th Cir. 1971). Accordingly, if Petitioner can demonstrate that he has fully

15 exhausted the claims he wishes to raise in this habeas proceeding, the Court will grant Petitioner

16 an opportunity to file an amended petition to specify his grounds for relief and state the facts

17 supporting each ground.

18          B. Exhaustion

19          A petitioner in state custody who is proceeding with a petition for writ of habeas corpus

20 must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based

21 on comity to the state court and gives the state court the initial opportunity to correct the state’s

22 alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

23 Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by

24 providing the highest state court with a full and fair opportunity to consider each claim before

25 presenting it to the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v.

26 Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).
27          If Petitioner has not sought relief in the California Supreme Court for the claims that he

28 wishes to raise, the Court cannot proceed to the merits of those claims. 28 U.S.C. § 2254(b)(1). It


                                                      2
 1 appears that Petitioner has not presented any claims to the California Supreme Court. (ECF No. 1

 2 at 3).1 It is possible, however, that Petitioner has presented claims to the California Supreme

 3 Court and failed to indicate this to the Court. Thus, Petitioner must inform the Court whether

 4 claims have been presented to the California Supreme Court, and if possible, provide the Court

 5 with a copy of the petition filed in the California Supreme Court that includes the claims

 6 Petitioner wishes to present here and a file stamp showing that the petition was indeed filed in

 7 the California Supreme Court.

 8                                                            II.

 9                                                        ORDER

10              Accordingly, IT IS HEREBY ORDERED that Petitioner shall show cause why the

11 petition should not be dismissed for failure to state a claim and failure to exhaust state court

12 remedies within THIRTY (30) days from the date of service of this order.

13              Petitioner is forewarned that failure to follow this order may result in dismissal of the

14 petition pursuant to Federal Rule of Civil Procedure 41(b) (a petitioner’s failure to prosecute or

15 to comply with a court order may result in a dismissal of the action).

16
     IT IS SO ORDERED.
17

18         Dated:      June 3, 2019                                      /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               3
